

116 HR 1719 IH: To amend regulations relating to the eligibility of Federal employees, during a Government shutdown, for supplemental vision and dental coverage, and for other purposes.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1719IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Ms. Johnson of Texas introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend regulations relating to the eligibility of Federal employees, during a Government
			 shutdown, for supplemental vision and dental coverage, and for other
			 purposes.
	
		1.Maintaining supplemental vision and dental coverage for Federal employees during a Government
			 shutdown
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall amend section 894.601 of title 5, Code of Federal Regulations, by adding at the end of subsection (b) the following: Notwithstanding the preceding sentence, if you go into a period of nonpay or insufficient pay as a result in a lapse of appropriations of the agency at which you are employed, and you do not make direct premium payments during that lapse, your FEDVIP coverage continues during such lapse, but in no case may such coverage be continued under this sentence for a period of a lapse in appropriations longer than 1 year..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any contract for dental or vision benefits under chapter 89A or 89B, respectively, of title 5, United States Code, entered into after the date of enactment of this Act.
			